Title: James Monroe to James Madison, 11 April 1831
From: Monroe, James
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    New York
                                
                                April. 11. 1831
                            
                        
                         
                        I have intended for some time, to write and explain to you, the arrangment I have made for my future
                            residence, and respecting my private affairs, with a view to my comfort, so far as I may expect it, but it has been
                            painful to me to [ ] it. My ill state of health continuing, consisting of a cough which annoys me by night & day
                            with considerable expectoration, considering my advanc’d years, altho my lungs are not affected, renders the restoration
                            of my health very uncertain, or indeed any favorable change in it. In such a state I could not reside on my farm. The
                            solitude would be very distressing, & its cares very burdensome: It is the wish of both my daughters &
                            [t]he whole connection, that I should remain here, and receive their good offices, which I have decided to do I do not
                            wish to burden them. It is my intention to rent a house, near Mr. Gouverneur, & to live within my own resources,
                            so far as I may be able. I could make no establishment of any kind, witht. the sa[le] of my property in Loudon, Which I
                            have advertised for the 8th of June, & given the necessary power to Mr Gouverneur & my nephew James If my
                            health will permit, I will visit it in the interim, to arrange affairs there, for that event, and my removal here. The
                            accounting officers have made no decision on my claims, & have given me much trouble. I have writt[en] them that I
                            would make out no acct, [ ] to the act, which fell far short of making me a just reparation, and that I had rather
                            lose the whole sum, than give to it any sanction, be the consequences what they may. I never recovered from the losses of
                            the first mission, to which those of the second, added considerably.
                        It is very distressing to me to sell my property in Loudon, for besides parting with all I have in the state,
                            I indulged a hope, if I could retain it, that I might be able occasionally to visit it, and meet my friends, or many of
                            them there. But ill health, & advanc’d years, prescribe a course which we must pursue. I deeply regret that there
                            is no prospect of our ever meeting again, since so long have we been connected, & in the most friendly
                            intercourse, in publick & private life, that a final separation is among the most distressing incidents that wd.
                            occur. I shall resign my seat, as a visitor of the Board, in due time, to enable the Executive to fill the vacancy, that
                            my successor may attend the next meeting. I beg you to assure Mrs. Madison, that I never can forget, [t]he friendly
                            relation which has existed between her & my family: It often reminds me of incidents of the most interesting
                            character. My daughter Mrs Hay will live with me, who with the whole family here, unite in affectionate regards to both of
                            you. Very sincerely your friend
                        
                        
                            
                                James Monroe
                            
                        
                    